This appeal is from an adverse order and judgment of the Circuit Court Judge of Elmore County in a habeas corpus proceeding wherein petitioner was remanded into the custody of the Sheriff, conditioned upon petitioner, make and enter into band for his appearance to answer any indictment that may be returned against him by the next grand jury. Said order and judgment were rendered on the 27th day of July 1948. The record of appeal was filed in this court on August 19, 1948.
On September 14th, 1948 the following certificate under seal of office was received from the Clerk of the Circuit Court of Elmore County. Towit:
"State of Alabama } } "Circuit Court "County of Elmore }
"I, C.W. Martin, Clerk of the Circuit Court of Elmore County, Alabama, do hereby certify that Jim Free has made bond in the sum of Three Hundred ($300.00) Dollars in the case of the State of Alabama vs. Jim Free, on charge of aiding a prisoner to escape, and being in the amount and conditioned as provided by an order of the Judge of said Circuit Court rendered on the 27th day of July, 1948, on the hearing of the petition for a writ of Habeas Corpus filed by said defendant, and that said Jim Free is now released from custody on said charge by virtue of his making said bond.
"Given under my hand and official seal this 13th day of September, 1948.
                                "C.W. Martin ------------------------- "Clerk, Circuit Court, Elmore County, "Alabama."
It thus appearing the petitioner has complied with the order and judgment of the court, by having executed and filed in said court, the requisite appearance bond as required, and has been released from custody, renders unnecessary any discussion or order in this proceeding except the order that this appeal be dismissed. It is so ordered.
Appeal dismissed.